Case 4:19-cr-00084-RBS-RJK Document 50 Filed 02/11/21 Page 1 of 4 PageID# 425




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                 Newport News Division

UNITED STATES OF AMERICA                           )
                                                   )
               v.                                  )          Criminal No. 4:19cr84
                                                   )
OBINWANNE OKEKE,                                   )
                                                   )
               Defendant.                          )

           MOTION TO GRANT AN ADDITIONAL ONE-LEVEL REDUCTION
      IN THE OFFENSE LEVEL FOR ACCEPTANCE OF RESPONSIBILITY SHOULD
          DEFENDANT SATISFY HIS BURDEN FOR TWO-LEVEL REDUCTION

       COMES NOW the United States of America, by and through its attorneys, Raj Parekh,

Acting United States Attorney for the Eastern District of Virginia and Brian J. Samuels, Assistant

United States Attorney, and moves this Honorable Court to grant the defendant, OBINWANNE

OKEKE, an additional one-level reduction in the offense level pursuant to U.S.S.G. ' 3E1.1(b),

should the defendant qualify for the two-level reduction pursuant to U.S.S.G. ' 3E1.1(a). The

government states that the defendant has assisted authorities in the investigation and prosecution

of his own misconduct by timely notifying the United States of the defendant=s intention to enter

a plea of guilty, thereby permitting the United States to avoid preparing for trial and permitting the

United States and the court to allocate their resources efficiently.

       The burden of establishing an entitlement to a two-level reduction for acceptance of

responsibility, of course, resides with the defendant. U.S.S.G. § 3E1.1.1 The government has

reviewed the recent pleadings of defense counsel (ECF Nos. 48, 49) and has some concerns with


1
 Section 3E1.1 provides for a decrease of two levels in the offense level A[i]f the defendant
clearly demonstrates acceptance of responsibility for his offense[.]@ U.S.S.G. ' 3E1.1.
According to the commentary in the guidelines, A[a] defendant who enters a plea of guilty is not
entitled to an adjustment under this section as a matter of right.@ U.S.S.G. ' 3E1.1, cmt. n.3.
Evidence of a guilty plea is evidence of acceptance of responsibility, but it Amay be outweighed
by conduct of the defendant which is inconsistent with an acceptance of responsibility.@ Id.
Case 4:19-cr-00084-RBS-RJK Document 50 Filed 02/11/21 Page 2 of 4 PageID# 426




the defendant disputing portions of the Presentence Investigation Report (some of which do not

affect the calculation of the advisory guideline range) as well the defendant’s objection to

restitution and forfeiture. The government will be prepared to address any such factual issues at

sentencing, including testimony from its case agent if necessary.

          Additionally, as will be articulated and addressed at sentencing, the defendant appears to

claim that he is a first time offender and has lived an otherwise law-abiding lifestyle and that a

variance sentence is appropriate in this case. The United States submits that this conviction simply

represents the first time that the defendant was apprehended for his crimes. Beyond the lengthy

conspiracy to which the defendant pled guilty, occurring over several years, a review of his email

accounts reveals that he has been engaged in fraud for years even prior to the advent of the instant

conspiracy, in fact, as early as 2008. Accordingly, and for the reasons previously stated in his

Position on Sentencing, the defendant does not warrant a variance sentence.

          With respect to restitution and forfeiture, the defendant appears to claim that he should

receive credit for funds that have not been recovered by the victims at the time of sentencing,

which is contrary to law. See 18 U.S.C. § 3663A. For offenses which involve as an element a

scheme, conspiracy or pattern of criminal activity, any person harmed by the scheme, conspiracy

or pattern is a victim. 18 U.S.C. § 3663A(a)(2); United States v. Lomas, 392 Fed.Appx. 122, 128

(4th Cir. 2010) (“Victims are those who are ‘directly and proximately harmed as a result of the

commission of an offense.’”). The defendant should be held fully responsible for the conspiracy’s

losses.

          Of course, the United States will make every effort to resolve these and any other actual

contested issues prior to the sentencing hearing so that its motion for the third level reduction can

be applied. But to the extent that the defendant maintains factual objections to the content in the



                                                  2
Case 4:19-cr-00084-RBS-RJK Document 50 Filed 02/11/21 Page 3 of 4 PageID# 427




PSR “[t]he defendant has an affirmative duty to make a showing that the information in the

presentence report is unreliable, and articulate the reasons why the facts contained therein are

untrue or inaccurate.” See United States v. Terry, 916 F.2d 157, 162 (4th Cir. 1990) (citing United

States v. Mueller, 902 F.2d 336, 346 (5th Cir. 1990) (finding that defendant presented no evidence

in rebuttal to PSR)); see also United States v. Love, 134 F.3d 595, 606 (4th Cir.), cert. denied, 524

U.S. 932 (1998); accord United States v. Mondragon, 860 F.3d 227, 233 (4th Cir. 2017). Without

an affirmative showing that the PSR is inaccurate, the Court is Afree to adopt the findings of the

[presentence report] without more specific inquiry or explanation.@ Terry, 916 F.2d 162 (quoting

Mueller, 902 F.2d at 346). The burden is on the defendant to establish inaccuracy or unreliability.

Id. The government further notes that “falsely denying relevant conduct is inconsistent with

acceptance of responsibility.” United States v. Burns, 781 F.3d 688, 693 (4th Cir. 2015) (internal

quotation marks omitted).


                                              Respectfully submitted,

                                              Raj Parekh
                                              Acting United States Attorney

                                      By:     ______/s/________________________
                                              Brian J. Samuels
                                              Virginia State Bar No. 65898
                                              Assistant United States Attorneys
                                              Attorneys for the United States
                                              United States Attorney’s Office
                                              Fountain Plaza Three, Suite 300
                                              721 Lakefront Commons
                                              Newport, VA 23606
                                              Phone: 757-591-4032
                                              Email: brian.samuels@usdoj.gov




                                                 3
Case 4:19-cr-00084-RBS-RJK Document 50 Filed 02/11/21 Page 4 of 4 PageID# 428




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 11th day of February 2021, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send an electronic

notification of such filing to the following:

       John O. Iweangoe, II
       Iweanoge Law Center
       1026 Monroe Street, NE
       Washington, D.C. 20017
       Tel. (202) 347-7026
       Fax: (202) 347-7108

       I HEREBY CERTIFY that on this 11th day of February 2021, I sent a true and correct

copy of the foregoing to the following by electronic mail:

       Kalyn Crabb
       U.S. Probation Officer
       600 Granby Street
       Norfolk, Virginia 23510



                                                ______/s/________________________
                                                Brian J. Samuels
                                                Virginia State Bar No. 65898
                                                Assistant United States Attorney
                                                Attorney for the United States
                                                United States Attorney’s Office
                                                Fountain Plaza Three, Suite 300
                                                721 Lakefront Commons
                                                Newport News, VA 23606
                                                Phone: 757-591-4032
                                                Email: brian.samuels@usdoj.gov




                                                  4
